Case: 21-50962      Document: 00516397292         Page: 1     Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 18, 2022
                                  No. 21-50962
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Denzell Rodgers,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:14-CR-290-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Denzell Rodgers has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Rodgers has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50962     Document: 00516397292         Page: 2   Date Filed: 07/18/2022




                                  No. 21-50962


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2